Exhibit 10.2

Loan No. RI0042T02

PROMISSORY NOTE AND

SINGLE ADVANCE TERM LOAN SUPPLEMENT

THIS PROMISSORY NOTE AND SUPPLEMENT (this “Promissory Note and Supplement”) to
the Amended and Restated Master Loan Agreement dated as of December 1, 2012 (the
“MLA”) is entered into as of December 1, 2012 between THE MAINE WATER COMPANY,
Rockport, Maine, a Maine corporation (the “Company”) and CoBANK, ACB, a
federally chartered instrumentality of the United States (“CoBank”).

SECTION 1. The Term Loan. On the terms and conditions set forth in the MLA and
this Promissory Note and Supplement, CoBank agrees to make a loan to the Company
in an amount not to exceed $1,965,000.00 (the “Commitment”). The Commitment
shall expire at 12:00 noon (Company’s local time) on December 15, 2012, or on
such later date as CoBank may, in its sole discretion, authorize in writing.

SECTION 2. Purpose. The purpose of the Commitment is to refinance certain monies
used to redeem existing bond debt of the Company issued through the Town of
Bucksport, Maine (“Bucksport”) and identified on Exhibit A hereto (individually
or collectively, the “Existing Debt”).

SECTION 3. Availability. Notwithstanding Section 2 of the MLA and provided that
each of the conditions precedent set forth herein and in the MLA have been
satisfied, the loan will be made available to the Company on a date to be agreed
upon by the parties (the “Closing Date”). The loan will be made available in a
single advance by CoBank wire transferring the proceeds of the loan to the
Company.

SECTION 4. Interest. The Company agrees to pay interest on the unpaid balance of
the loan(s) in accordance with one or more of the following interest rate
options, as selected by the Company:

(A) Weekly Quoted Variable Rate. At a rate per annum equal at all times to the
rate of interest established by CoBank on the first Business Day of each week.
The rate established by CoBank shall be effective until the first Business Day
of the next week. Each change in the rate shall be applicable to all balances
subject to this option and information about the then current rate shall be made
available upon telephonic request.

(B) Quoted Rate Option. At a fixed rate per annum to be quoted by CoBank in its
sole discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 180 days; (2) amounts may be fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
five.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an



--------------------------------------------------------------------------------

Promissory Note and Single Advance

Term Loan Supplement RI0042T02

THE MAINE WATER COMPANY

Rockport, Maine

 

additional period in accordance with the terms hereof. Notwithstanding the
foregoing, rates may not be fixed for periods expiring after the maturity date
of the loans and rates may not be fixed in such a manner as to cause the Company
to have to break any fixed rate balance in order to pay any installment of
principal. All elections provided for herein shall be made telephonically or in
writing and must be received by 12:00 Noon Company’s local time. Interest shall
be calculated on the actual number of days each loan is outstanding on the basis
of a year consisting of 360 days and shall be payable quarterly in arrears by
the 20th day of each January, April, July, and October or on such other day in
such month as CoBank shall require in a written notice to the Company.

SECTION 5. Loan Origination Fee. In consideration of the Commitment, the Company
agrees to pay to CoBank on the execution hereof, a loan origination fee in the
amount of $7,500.00.

SECTION 6. Promissory Note. The Company promises to repay the unpaid principal
balance and any unpaid accrued interest of the loan on December 15, 2017, or
such later date as CoBank may, in its sole discretion, authorize in writing. If
any installment due date is not a Business Day, then such installment shall be
due and payable on the next Business Day. In addition to the above, the Company
promises to pay interest on the unpaid principal balance of the loan at the
times and in accordance with the provisions set forth above.

SECTION 7. Prepayment. Subject to the broken funding surcharge provision of the
MLA (Section 12 (A)), the Company may prepay all or any portion of the loan(s).
Unless otherwise agreed, all prepayments will be applied to principal
installments in the inverse order of their maturity and to such balances, fixed
or variable, as CoBank shall specify.

SECTION 8. Security. Notwithstanding the provisions of the Security,
Guarantee(s) and Title Insurance Section of the MLA to the contrary, except for
CoBank’s statutory first lien on all equity that the Company may now own or
hereafter acquire or be allocated in CoBank, the Company’s obligations hereunder
shall be unsecured.

SECTION 9. Additional Conditions Precedent. In addition to the conditions
precedent set forth in the MLA, CoBank’s obligation to make the loan is subject
to the conditions precedent that CoBank shall have received each of the
following (which, in the case of instruments and documents, must be in form and
content acceptable to CoBank): (A) a copy of a payoff letter showing the unpaid
principal balance of the Existing Debt, the interest accrued thereon, and any
prepayment premiums, surcharges and other amounts owning to South Street Bank
and Trust Company, as Trustee or any subsequent trustee (“SSBTC”) for or on
account of the bonds redeemed by the Existing Debt on the date such bonds were
redeemed; and (B) proof of redemption of the bond described on Exhibit “A” in
whole.

 

-2-



--------------------------------------------------------------------------------

Promissory Note and Single Advance

Term Loan Supplement RI0042T02

THE MAINE WATER COMPANY

Rockport, Maine

 

IN WITNESS WHEREOF, the parties have caused this Promissory Note and Supplement
to the MLA to be executed by their duly authorized officers as of the date shown
above.

 

CoBANK, ACB     THE MAINE WATER COMPANY By:  

  /s/ Shannon Davoren

    By:  

  /s/ Judith E. Wallingford

Title:   Assistant Corporate Secretary     Title:  

President

 

-3-



--------------------------------------------------------------------------------

Promissory Note and Single Advance

Term Loan Supplement RI0042T02

THE MAINE WATER COMPANY

Rockport, Maine

 

EXHIBIT A

To Supplement No. RI0042T02

 

HOLDER/ISSUER

 

BOND DESIGNATION

 

PRINCIPAL OUTSTANDING

Town of Bucksport, Maine

  5.05%   $1,965,000.00

 

-4-